DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-10 are presented. Claims 1-4 and 9-10 remain withdrawn from consideration and were elected without traverse in the response filed 11/5/2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel withdrawn claims 1-4 and 9-10. 

Please amendment claim 5 as follows 
Claim 5 (Currently Amended): A method for preparing [[the]]a Ni-Al-RE ternary eutectic alloy composed of following elements by weight percent: aluminum (Al) of 2.50% to 19.50%, rare earth (RE) of 1.30% to 20.0%, other impurity elements being less than or equal to 0.10%, and the rest being nickel (Ni), comprising: 


Reasons for Allowance
Claims 5-8 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 5 is amended above to include the requirements listed in withdrawn product claim 1. The composed of language is being interpreted as closed, see office action dated 12/21/2020 page 4. The closest prior art of record is Wang. Applicant argues that Wang does not create a completely eutectic microstructure which would include layers or eutectic lamina, see remarks page 6. This argument is persuasive and the rejection is withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        

/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736